Kruse, P. J. (dissenting):
I am inclined to the opinion that the plaintiff is entitled to dower. The divorce she obtained against Kelsey, her first husband, in the State of Pennsylvania, is valid in that State. She was married to Bell in that State after such divorce. Her marriage to Bell is valid in that State. Bell knew at that time that she had been married before and knew of her Pennsylvania divorce. There is nothing to indicate that Bell was imposed upon. Her right to be endowed in Bell’s real estate here should not be questioned either by Bell or his heirs at law. (Van Voorhis v. Brintnall, 86 N. Y. 18, 26.)
The general rule is that a contract entered into in another State or country, if valid there, is valid everywhere. While the Pennsylvania divorce is not effective in this State as against her first husband, then a resident of this State and not personally served with process, and does not affect the civil status of any of the parties in this State, it would seem that as regards property rights, such as here under consideration, the divorce and marriage in the State of Pennsylvania should be regarded as valid and effective here. I find nothing to the contrary in Ball v. Cross (231 N. Y. 329); Hubbard v. Hubbard (228 id. 81) or Winston v. Winston (165 id. 553). Corpus Juris states the general rule thus: “ If a marriage was valid in the State in which it was contracted, its validity will be recognized in another State so as to entitle the woman to dower in lands in the latter State, although the marriage would not have been valid if contracted in such State.” (19 C. J. § 21, p. 463.)
If I am right thus far it would seem to follow that the deed to the plaintiff and Bell as tenants by the entirety would likewise entitle the plaintiff to the entire title to the real property thus conveyed, Bell having died.